

Exhibit 10.14


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made as of October 5, 2018 by and
between Systemax Inc. (the “Company” or “Systemax”) and Barry Litwin (the
“Employee”).
RECITALS


WHEREAS, the Company wishes to employ the Employee upon the terms and conditions
set forth in this Agreement; and
WHEREAS, the Employee is willing to make his services available to the Company
on the terms and conditions hereinafter set forth.
NOW, THEREFORE, it is mutually agreed as follows:
1.Employment.
(a)    Employment; Title; Board of Directors. The Company hereby agrees to
employ the Employee as Chief Executive Officer of the Company, and the Employee
hereby accepts such employment, on the terms and conditions set forth herein. In
addition, during the “Employment Period” (defined below) and for so long as
Employee is employed as the Company’s Chief Executive Officer, the Company shall
cause the Employee to be nominated as a member of the Board of Directors of the
Company (the “Board”) and to be included as such nominee in the Company’s Annual
Proxy Statement to Shareholders, with a recommendation by the Board “in favor”
of Employee’s election as a director.
(b)    Term. The term of employment of the Employee by the Company under this
Agreement will commence on January 7, 2019 and shall continue until terminated
as provided in Section 3 hereof (the “Employment Period”). Employee is not being
offered employment for a definite period of time, and either Employee or the
Company may terminate the employment relationship at any time and for any reason
without prior notice and without additional compensation to Employee, except as
provided herein.
(c)    Duties. The Employee shall have general responsibility and executive
charge, management and control over all the affairs of the Company, subject to
the authority and direction of the Chairman of the Board (the “Chairman”) and
the Board (the “Board”), and all such powers as may be reasonably incident to
such responsibilities, and such other duties as may be determined by the
Chairman or the Board consistent with the duties stated herein. The Employee
shall perform his duties primarily at the Company’s offices located in Port
Washington, New York subject to travel and other duties outside of such location
consistent with the Company’s business as the Chairman or the Board shall
reasonably determine. In performing his duties, the Employee shall report to the
Chairman and the Board and shall be subject to the direction of the Chairman and
the Board. The Employee shall hold such other positions with the Company and/or
its subsidiaries (collectively the “Systemax Companies”) as shall be reasonably
requested by the Chairman so long as such other positions are reasonably
consistent with the title and duties of the Chief Executive Officer. The
Employee shall devote his full working time, attention and skill to the business
and affairs of the Company and shall use his best efforts to advance the best
interests of the Company. Nothing in this Agreement shall be construed to
prohibit the Employee from serving on the board of directors of any not-for
profit or other corporation provided that (a) such service does not create an
actual or apparent conflict of interest with the business of the Company or
materially interfere with his full working time duties, (b) such service is
approved by the Board in advance, and (c) such service does not conflict with
any applicable federal or state law, regulation or NYSE rule.
2.    Compensation.
(a)    Base Salary and Bonus. For the performance of all duties,
responsibilities and services by the Employee hereunder during the Employment
Period, the Company shall pay to the Employee, and the Employee


- 1 -



--------------------------------------------------------------------------------




agrees to accept, a base salary (the “Base Salary”) at an annual rate of Eight
Hundred Twenty-Five Thousand Dollars ($825,000), payable in accordance with the
Company’s normal payroll practices. In addition, the Employee shall be eligible
to earn a cash bonus during each year of the Employment Period (commencing
fiscal 2019) under the Company’s “Named Executive Officer Plan” (“NEO Plan”) in
an amount to be determined by the Company in its sole discretion under the rules
of the NEO Plan, which bonus is expected to be from 0% to 150% of the Employee’s
annual Base Salary, with an on-target performance payout of 135% of annual Base
Salary (“Target Bonus”), assuming the Employee meets the performance objectives
(including Company financial and other performance objectives) established for
him by the Company, with input from the Employee, under the NEO Plan (the
“Bonus”). Depending upon achievement of these performance objectives in any
year, Bonuses may be paid in amounts greater or lesser than the target cash
Bonus amount. The Bonus, if earned, shall be paid by the Company to the Employee
within 75 days following the end of each such calendar year during the
Employment Period, in accordance with the Company’s policies. The Employee’s
Base Salary and Bonus have been, and will be, reviewed annually by the Company
and may be increased in the discretion of the Company.
(b)    Participation in Benefit Plans. The Employee shall be entitled to
participate in and receive benefits under all retirement, medical, disability
and other employee insurance and/or benefit plans and programs that are made
available to senior executive employees of the Company and on the terms that
such plans, insurance and programs are made available to executive employees of
the Company, subject to eligibility requirements. The Company reserves the right
to make any modifications to its senior executive and other employee benefit
plans and programs that it deems appropriate from time to time. To the extent
that any such plan or program generally permits the participation or coverage of
dependents or spouses of the employees of the Company, the Employee’s dependents
and spouse may participate in or be covered under such plan or program; coverage
for his spouse and dependents under the Company’s medical and dental plans shall
become effective immediately upon the commencement of the Employment Period.
Notwithstanding the foregoing, the Employee shall not be entitled to participate
in any Company severance plan other than as provided specifically herein.
(c)    Expenses. During the Employment Period the Employee shall be entitled to
receive reimbursement for all ordinary and necessary business expenses
reasonably incurred by him in accordance with industry custom in performing
services hereunder, provided that the Employee provides the Company with written
documentation, satisfactory to the Company, evidencing such expenses. In
addition, the Company shall reimburse the Employee for his reasonable legal fees
and expenses incurred in negotiating and drafting this Agreement, up to an
aggregate of $8,000.
(d)    Vacations and Holidays. The Employee shall be entitled to four (4) weeks
of paid vacation in each calendar year. At no time, however, shall Employee take
more than two (2) weeks of vacation consecutively. The Employee shall have the
holidays and sick days as determined by the Company’s policies in effect on the
date hereof and as amended and shall report vacation days and time off through
the Company’s JAMS portal.
(e)    Sign-On Bonus. At the commencement of the Employment Period, the Employee
will receive a one-time cash sign-on bonus of $614,000. If the Employee’s
employment shall terminate due to his voluntary resignation without Good Reason
(as defined below) or termination by the Company for “Cause” (as defined below),
i) prior to the one year anniversary of commencement of the Employment Period
the Employee shall repay such sign-on bonus to the Company within 60 days of
such termination, (ii) after the first anniversary but prior to the second
anniversary of commencement of the Employment Period, the Employee shall repay
one half (ie. $307,000) of such sign-on bonus to the Company within 60 days of
such termination, and (iii) on or after the second anniversary of commencement
of the Employment Period, the Employee shall not be obligated to repay such
sign-on bonus to the Company.
(f)    Equity Arrangements. At the commencement of the Employment Period, the
Employee will also receive a grant of options to acquire 100,000 shares of
common stock under the Company’s 2010 Long Term Incentive Plan and otherwise
pursuant to the Company’s standard stock option agreement, provided that (i) the
stock options will have a ten year term, (ii) shall vest as follows, as more
particularly set forth in the stock option agreement: 20% of the stock options
will vest on the 1st anniversary of the grant date, 20% will vest on the 2nd
anniversary of the grant date, and 10% will vest on each subsequent anniversary
of the grant date and (iii) in the event of termination


- 2 -



--------------------------------------------------------------------------------




without “Cause” or by Employee for “Good Reason” (as such terms are defined
below), the next immediate tranche of granted options that would otherwise have
vested if employment had not been so terminated shall accelerate and be vested
as of the “Date of Termination” (defined below). Any further option grants to
the Employee subsequent to the date hereof will be considered annually and
determined by the Company in its sole discretion, subject to approval by the
Compensation Committee.
In addition, on the date of the commencement of the Employment Period, and on
each subsequent anniversary date of the commencement of the Employment Period
provided the Employee is still employed by the Company, the Employee will
receive a grant of shares of restricted stock under the Company’s 2010 Long Term
Incentive Plan and otherwise pursuant to the Company’s standard restricted stock
agreement, such number of shares to be determined as the quotient of $700,000
divided by the then per share fair market value of the Company’s shares as
quoted on the NYSE at the close of business on the day prior to each such
anniversary date of commencement of the Employment Period. Each annual grant of
the restricted stock shall vest over five years in equal 20% installments
commencing on the one year anniversary date of each such annual grant of the
restricted stock provided the Employee is still employed by the Company, and on
each subsequent anniversary date of each such annual grant of the restricted
stock provided the Employee is still employed by the Company, provided that in
the event of termination without “Cause” or by Employee for “Good Reason” (as
such terms are defined below), the next immediate tranche of granted restricted
stock that would otherwise have vested if employment had not been so terminated
shall accelerate and be vested as of the Date of Termination. The foregoing
grants will be subject to Section 9 hereof.
The stock option agreement and restricted stock agreement with the Employee
shall provide that if his employment with the Company (or its successor) shall
be terminated by the Company (or its successor) without “Cause” (as defined
below) or for “Good Reason” (as defined below) within twelve (12) months
following a “Change in Control” (defined below), all of Employee’s outstanding
unvested stock options and unvested restricted stock shall immediately vest and
all of Employee’s outstanding options shall remain exercisable in accordance
with their terms. For purposes of this Agreement, “Change in Control” shall
mean: (i) the sale or other disposition of all or substantially all of the
assets of the Company; (ii) any sale or exchange of the capital stock of the
Company by the stockholders of the Company in one transaction or series of
related transactions as a result of which more than fifty percent (50%) of the
outstanding voting securities of the Company is acquired by a person or entity
or group of related persons or entities; (iii) any reorganization, consolidation
or merger of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent (50%) of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iv) the
consummation of the acquisition of fifty-one percent (51%) or more of the
outstanding stock of the Company pursuant to a tender offer validly made under
any federal or state law (other than a tender offer by the Company).
(g)    Car Allowance. During the Employment Period the Employee shall receive a
car allowance of up to $30,000 annually ($2,500 per month) to cover the
Employee’s automobile expenses including any car lease or loan payment,
insurance, maintenance, repairs, registration fees, fuel and tolls, etc. In
addition, the Company will cover the expenses of a car service to and from the
Company’s Port Washington office on an as-needed basis.
3.    Termination of Employment. The Employee’s employment under this Agreement
may be terminated under any of the circumstances set forth in this Section 3.
Upon termination, the Employee (or his beneficiary or estate, as the case may
be) shall be entitled to receive the compensation and benefits described in
Section 4 below.
(a)    Death. The Employee’s employment hereunder shall terminate upon his
death.
(b)    Termination Resulting from Total Disability. The Company may terminate
the Employee’s employment upon his becoming “Totally Disabled” and thereafter
providing Notice of Termination. For purposes of this Agreement, the Employee
shall be “Totally Disabled” if the Employee is physically or mentally
incapacitated so as to render the Employee incapable of performing the essential
functions of his position under this Agreement with or without reasonable
accommodation for a period of six (6) consecutive months or for an aggregate of
one hundred eighty (180) days within any consecutive twelve month period. The
Employee’s receipt of disability benefits under the Company’s long-term
disability plan, if any, or receipt of Social Security disability benefits shall
be deemed conclusive evidence of Total Disability for purpose of this Agreement;
provided, however, that in the absence of the Employee’s


- 3 -



--------------------------------------------------------------------------------




receipt of such long-term disability benefits or Social Security benefits, the
Board may, in its reasonable discretion (but based upon appropriate medical
evidence), determine that the Employee is Totally Disabled.
(c)    Cause. The Company may terminate the Employee’s employment at any time
for “Cause”. For the purposes of this Agreement, the Company shall have “Cause”
to terminate the Employee’s employment hereunder upon (i) the continued failure
by the Employee after receipt of notice to comply with any lawful directions of
the Board consistent with the Employee’s duties hereunder (including the
Employee’s responsibility to devote his full working time and attention to the
business of the Company), other than any such failure resulting from the
Employee’s incapacity due to Disability, and it being understood and agreed that
the Employee’s failure to achieve personal performance goals, or the Company’s
failure to achieve its performance goals, established hereunder or under the
Company’s compensation plans, shall not in and of itself constitute grounds for
termination for “Cause”, or (ii) the indictment or conviction of the Employee of
a felony (or a plea of nolo contendere with respect thereto) or other crime
involving the Employee’s fraudulent, illegal, or unethical conduct (including
engaging in embezzlement, theft or any intentional “kickback” scheme involving
the Company’s vendors), (iii) the Employee’s gross negligence or willful
misconduct or breach of any of the terms or conditions of this Agreement
coupled, in the case of such breach only, with the Employee’s failure to cure
such breach within fifteen (15) days of his receipt of Notice of Termination,
(iv) Employee’s violation of the Company’s corporate ethics policy or other
material policies (such as anti-harassment or stock trading policies) coupled
with the Employee’s failure to cure such violation within thirty (30) days of
his receipt of Notice of Termination; (v) Employee’s breach of Sections 6, 7
and/or 8 of this Agreement, which, to the extent curable, is not cured within 30
days of Notice of Termination with respect thereto; (vi) the Employee making any
false, disparaging or malicious statement, oral or written, about the Company or
its subsidiaries (collectively the “Systemax Companies”) or any director,
officer or employee of the of the Systemax Companies which is injurious to the
business or operations of any of the Systemax Companies, or which may in any
material respect interfere with the goodwill of any of the Systemax Companies or
its relations with customers or suppliers; or (vii) the Employee engaging in
excessive use of alcohol, intoxicants or illegal drugs or other conduct which
brings or if publicly known would bring the Company into public disrepute or
disgrace and which has had or reasonably could have a materially detrimental
effect on the Company’s reputation or business.
(d)    Voluntary Resignation; Resignation for Good Reason. The Employee may
terminate his employment (i.e. voluntarily resign) by providing the Company with
Notice of Termination. If the Employee terminates his employment for “Good
Reason” (as defined below) such termination shall be treated as a termination of
the Employee’s employment by the Company without “Cause” and the Employee shall
be entitled to receive compensation upon termination in accordance with Section
4(e) hereof.
For purposes of this Agreement, “Good Reason” shall mean any of the following
taken without the Employee’s written consent and provided the Company fails to
cure the event within thirty (30) days after receipt of written notice thereof:
(i) a material change, adverse to the Employee, in his position, titles or
corporate offices, including his reporting to anyone other than the Chairman (it
being understood that a change of the person holding the title of Chairman shall
not constitute Good Reason) or Board in breach of the Company’s obligations
under this Agreement; (ii) the assignment to the Employee of duties materially
inconsistent with the Employee’s position, authority, duties or responsibilities
as contemplated by this Agreement (except as may otherwise be required by law or
applicable regulation of any self-regulatory organization such as The New York
Stock Exchange), (iii) a decrease in Employee’s then current annual Base Salary,
Target Bonus or Bonus opportunity or other compensation and benefits hereunder
(other than a decrease as a result of changes or events applicable to senior
executive employees generally, including changes under or decreased compensation
payable under the NEO Plan, and/or other benefits with respect to the employee
benefit plans applicable to employees generally); or (iv) Employee’s relocation
to a facility or a location more than fifty (50) miles from his then current
location. A termination by the Employee shall not be deemed for Good Reason
unless the Employee has notified the Company in writing of his intention to
terminate for Good Reason within 30 days of the date on which the Employee
learns that the event causing the alleged Good Reason has occurred. Any
termination by the Employee for Good Reason has to be made promptly (and in any
case within one month) after the end of the 30 day period within which the
Company may remedy the events giving rise to the right to terminate for Good
Reason.
(e)    Without Cause. The Company may terminate the Employee without “Cause” at
any time after providing Notice of Termination.


- 4 -



--------------------------------------------------------------------------------




(f)    Notice of Termination. Any termination of Employee’s employment by the
Company or by Employee (other by reason of Employee’s death) shall be
communicated by written Notice of Termination to the other party in accordance
with Section 10 below. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice in writing which shall indicate the applicable specific
termination provision in this Agreement relied upon to terminate Employee’s
employment and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated.
(g)    Date of Termination. The effective date of Employee’s termination of
employment (“Date of Termination”) shall be:
(i)    in the event of his death, the date of death;
(ii)    in the event of termination for Total Disability, thirty (30) days after
Notice of Termination is given (provided that Employee shall not have returned
to the performance of his duties on a full-time basis during such 30-day
period);
(iii)    in the event of termination for Cause, the date specified in the Notice
of Termination, subject to the terms of Section 3(c) hereof;
(iv)    in the event of termination without Cause, the last day of the fifteen
(15) day period beginning on the date on which written Notice of Termination is
given, or such earlier date as may be mutually agreed by the parties;
(v)    in the event of resignation by the Employee (other than for Good Reason),
the last day of the thirty (30) period beginning on the date on which written
Notice of Termination is given, or such earlier date as may be mutually agreed
by the parties;
(vi)    in the event of the Employee’s resignation for Good Reason, the date of
termination shall be the effective date of Employee’s termination of employment
in accordance with Section 3 (d) hereof.
4.    Compensation Following Termination of Employment.
(a)    Total Disability. If the Employee’s employment is terminated pursuant to
Section 3(b) as a result of the Employee’s Total Disability, the Company shall
pay to the Employee the applicable portion of his Base Salary due through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, and following such payment have no further obligation (relating to the
Employee’s status as an employee) to the Employee under this Agreement;
provided, however, that the foregoing shall have no effect upon any benefits due
the Employee under any disability or medical plan or other employee benefit plan
or arrangement of the Company then in effect and provided further that any stock
option or restricted stock held by the Employee shall be treated in accordance
with the provisions of the applicable stock option agreement or applicable
restricted stock agreement, respectively. In addition, the Company shall pay to
the Employee for the year in which Total Disability occurs, a pro-rated Bonus in
an amount equal to the product of (i) a fraction, the numerator of which is
equal to the number of days the Employee was employed by the Company (based on
the Date of Termination), in the year that such termination occurs, and the
denominator of which is 365, multiplied by (ii) the Bonus otherwise payable
through the end of the year in which such termination occurs (or the average
Bonus paid to the Employee for the Employee’s two prior years of employment if
the Employee has been employed two or more years), to be paid on the dates the
Bonus would otherwise have been paid to the Employee as if such termination had
not occurred (such amount, the “Pro-Rated Bonus”).
(b)    Death. If the Employee’s employment shall be terminated by reason of his
death, the Company shall pay to such person as the Employee shall have
previously designated, in a notice filed with the Company, or, if no such person
shall have been designated, to his estate, the applicable portion of his Base
Salary due through the applicable Date of Termination at the rate in effect on
the date of death and, following such payments, the Company shall have no
further obligations (relating to the Employee’s status as an employee) to such
designated person or the Employee’s estate, as the case may be, under this
Agreement provided, however, that the foregoing shall have no effect


- 5 -



--------------------------------------------------------------------------------




upon any benefits due the Employee under any disability or medical plan or other
employee benefit plan or arrangement of the Company then in effect and provided
further that any stock option or restricted stock held by the Employee shall be
treated in accordance with the provisions of the applicable stock option
agreement or applicable restricted stock agreement, respectively. In addition,
the Company shall pay to such designated person or the estate, a Pro-Rated Bonus
(as determined in the manner described under Section 4(a) above), payable on the
dates the Bonus would otherwise have been paid to the Employee if such
termination had not occurred.
(c)    Cause. If the Employee’s employment shall be terminated pursuant to
Section 3(c), the Company shall pay the Employee the applicable portion of his
Base Salary due through the applicable Date of Termination at the rate in effect
at the time Notice of Termination is given and, following such payments, the
Company shall have no further obligation (relating to the Employee’s status as
an employee) to the Employee under this Agreement provided, however, that the
foregoing shall have no effect upon any benefits due the Employee under any
disability or medical plan or other employee benefit plan or arrangement of the
Company then in effect and provided further that any stock option or restricted
stock held by the Employee shall be treated in accordance with the provisions of
the applicable stock option agreement or applicable restricted stock agreement,
respectively. Furthermore, and not in limitation of any other rights and
remedies the Company may have, in the event of termination for Cause, the
Company shall have the right, to the maximum extent permitted by law, to offset
and set off against any amounts the Employee may be owed hereunder, any damages,
losses, costs, expenses, including legal and other professional fees (including
without limitation legal fees and costs of litigating with Employee in respect
of such termination or damages, costs and expenses), incurred by the Company due
to the Employee’s action or omissions that resulted in such termination for
Cause
(d)    Voluntary Resignation. If the Employee voluntarily resigns pursuant to
Section 3(d) (except for Good Reason) the Company shall pay Employee the
applicable portion of his Base Salary due through the applicable Date of
Termination at the rate in effect at the time Notice of Termination is given to
the Company and, following such payments, the Company shall have no further
obligation to the Employee under this Agreement; provided, however, that the
foregoing shall have no effect upon any benefits due the Employee under any
disability or medical plan or other employee benefit plan or arrangement of the
Company then in effect and provided further that any stock option or restricted
stock held by the Employee shall be treated in accordance with the provisions of
the applicable stock option agreement or applicable restricted stock agreement,
respectively.
(e)    Without Cause; For Good Reason. If the Employee’s employment shall be
terminated without “Cause” pursuant to Section 3(e) or for “Good Reason”
pursuant to Section 3(d), the Company shall pay the Employee the following
compensation:
(i)    The Company shall pay the Employee the applicable portion of his Base
Salary due but unpaid through the applicable Date of Termination at the rate in
effect at the time Notice of Termination is given;
(ii)    The Company shall pay the Employee, as severance pay and as express
consideration, for, and contingent upon, Employee complying with his obligations
under Section 6 hereof, his Base Salary in effect at the time Notice of
Termination is given for a period of twelve (12) months (the “Severance Period”)
following the applicable Date of Termination, payable in substantially equal
installments in accordance with the Company’s payroll policy from time to time
in effect;
(iii)     Following the Date of Termination, the Company shall pay to the
Employee as severance pay and as express consideration for, and contingent upon,
Employee complying with his obligations under Section 6 hereof, an amount equal
to the Target Bonus, payable in equal installments on the dates when payments
are made under Section 4(e)(ii) hereof.
(iv)    During the Severance Period the Company shall reimburse the Employee for
any COBRA payments the Employee may be required to make in order to maintain the
medical and dental benefits he received as an employee of the Company (including
family coverage to the extent in effect immediately prior to the Date of
Termination), until the earlier of the end of the Severance Period or the date
Employee becomes eligible to receive coverage under the medical and dental
benefit plans or programs of a subsequent employer.


- 6 -



--------------------------------------------------------------------------------




(v)    The payment of any amounts pursuant to clauses (ii), (iii) and (iv) of
this Section 4(e) is further expressly conditioned upon the delivery by the
Employee to the Company, within thirty (30) days after the Date of Termination
(and the revocation period for the release lapsing without revocation within
such thirty (30) day period), of a general release in substantially the form
attached as Exhibit A hereto. The payments to the Employee subject to receipt of
the release shall be made or begin to be made as applicable at the Company’s
first pay period on the later of (A) after the end of the revocation period for
the release has lapsed without revocation and (B) if the thirtieth (30 th )
calendar day following the Date of Termination is in a different calendar year
than the Date of Termination, then on the Company’s first pay period after the
end of the thirty (30) day period.
(vi)    Following such payments, the Company shall have no further obligation
(relating to the Employee’s status as an employee) to the Employee under this
Agreement provided, however, that the foregoing shall have no effect upon any
benefits due the Employee under any disability or medical plan or other employee
benefit plan or arrangement of the Company then in effect and provided further
that any stock option or restricted stock held by the Employee shall be treated
in accordance with the provisions of the applicable stock option agreement or
applicable restricted stock agreement, respectively.
(f)    Accrued Vacation Upon Termination; Expenses. Upon termination the
Employee shall be paid for all accrued but unused vacation up to a maximum of
four (4) weeks based on the Base Salary then in effect. Following receipt of
appropriate supporting documentation, Employee shall be promptly reimbursed for
all reasonable expenses incurred by him on behalf of the Company or in the
course of Employee performing his obligations hereunder.
(g)    Delayed Payment; Mitigation. Notwithstanding anything else herein to the
contrary, hereof, any payment scheduled to be made to the Employee after
Employee’s termination of employment shall be subject to Section 17 hereof. The
Company acknowledges and agrees that the Employee shall have no duty at any time
to seek other employment or to mitigate his damages hereunder. The amounts
payable to the Employee under this Agreement shall be paid regardless of whether
the Employee obtains other employment.
(h)    Timing of Payments). Except as otherwise specifically set forth herein,
any payments required hereunder shall be made in accordance with the Company’s
usual payroll, bonus, and reimbursement timing policies applicable to senior
executive employees generally.
5.    Successors. This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees. This Agreement and all rights and obligations of the Company hereunder
shall inure and be binding on any person, firm or corporation which shall become
the owner of substantially all of the assets or capital stock of the Company or
which shall succeed to the business of the Company or with which the Company may
be consolidated or merged; provided, however that in the absence of the express
written agreement of the Employee, the Company shall not be released from its
obligations to Employee in the event of any such transaction, and the Company
shall be deemed to guaranty the obligations of such person, firm or corporation
to the Employee under this Agreement in the event of such transaction.
6.    Covenants.
(a)    Confidential Information. During the course of the Employee’s employment
with the Company, the Employee will acquire and have access to Confidential
Information and Trade Secrets belonging to the Systemax Companies. Such
Confidential Information and Trade Secrets relates both to the Systemax
Companies, their customers and their employees, and consists of any information
which is not generally known, that is or may be used in the Systemax Companies’
business and that could give competitors an advantage if they knew about it or
could impact upon the Systemax Companies’ internal operations. Such Confidential
Information includes, but is not limited to: (i) financial and business
information, such as information with respect to costs, commission, fees,
profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information,
such as devices, formulas and compositions of matter and processes relating to
the manufacture of the Systemax Companies’ products, designs,


- 7 -



--------------------------------------------------------------------------------




drawings, specifications and blueprints of machinery and equipment, new and
innovative product ideas, methods, procedures, devices, sourcing information,
vendor information, supplier information, data processing programs, software,
software codes, computer models, research and development projects; (iii)
marketing information, such as information on markets, end users and
applications, the identity of the Systemax Companies’ customers and
distributors, their names and addresses, the names of representatives of the
Systemax Companies’ customers and distributors responsible for entering into
contracts with the Company, the Company’s financial arrangements with its
customers and distributors, the amounts paid by such customers to the Company,
specific customer needs and requirements, leads and referrals to prospective
customers; and (iv) personnel information, such as the identity and number of
the Systemax Companies’ other employees, their salaries, bonuses, benefits,
skills, qualifications, and abilities. The Employee acknowledges and agrees that
the Confidential Information and Trade Secrets are not generally known or
available to the general public, but have been developed, complied or acquired
by the Company at its great effort and expense and for commercial advantage and,
therefore, takes ever reasonable precaution to prevent the use or disclosure of
any part of it by or to unauthorized persons. Confidential Information and Trade
Secrets can be in any form: oral, written or machine readable, including
electronic files.
(b)    Non-Disclosure of Confidential Information. The Employee agrees he will
not, while associated with the Company and for so long thereafter as the
pertinent information or documentation remains confidential, directly or
indirectly use, disclose or disseminate to any other person, organization or
entity or otherwise use any Confidential Information and Trade Secrets, except
as specifically required in the performance of Employee’s duties on behalf of
the Company or with prior written authorization of the Chairman.
(c)    Return of Materials. The Employee further agrees to deliver to the
Company, immediately upon termination from employment or at any time the Company
so requests, (i) any and all documents, files, notes, memoranda, models,
databases, computer files and/or other computer programs reflecting any
Confidential Information whatsoever or otherwise relating to the Company’s
business; (ii) lists of the Systemax Companies’ clients or leads or referrals to
prospective clients; and (iii) any computer equipment, home office equipment,
automobile or other business equipment belonging to the Company which Employee
then possesses or has under his control.
(d)    Non-competition. Employee acknowledges and agrees that: (i) Employee’s
services to be rendered to the Company are of a special and unique character;
(ii) that Employee will obtain knowledge and skill relevant to the Company's
industry, methods of doing business, and marketing strategies by virtue of
Employee’s employment and if Employee were to become employed by, or
substantially involved in, the business of a Competitor following the
termination of Employee’s employment with the Company, it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information; and (iii) that the restrictive covenants and other
terms and conditions of this Agreement  are reasonable and reasonably necessary
to protect the legitimate business interests of the Company.  Employee further
acknowledges that: (i) the amount of the Employee’s compensation reflects, in
part, Employee’s obligations and the Company’s rights under this Agreement; (ii)
that Employee has no expectation of any additional compensation, or other
payment of any kind not otherwise referenced herein in connection herewith; and
(iii) that Employee will not be subject to undue hardship by reason of
Employee’s full compliance with the terms and conditions of this Agreement or
the Company's enforcement thereof. Therefore, Employee agrees that during the
Employment Period and for one year following termination of employment, Employee
shall not directly or indirectly engage in, be employed by, own, manage,
operate, provide financing to, control or participate in the ownership,
management or control of, or otherwise have an interest in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director, representative, subcontractor, agent or otherwise),
any significant vendor of the Company or Competitor of the Company within the
Company’s Territory, except for ownership of less than 1% of a publicly-traded
company. For purposes of this Paragraph, “Competitor” shall mean (i) any company
and/or its affiliates that engage in the sale of industrial equipment, supplies
and products in the Territory which are competitive with the industrial
equipment, suppliers and products sold by the Company and (ii) specifically each
of the companies listed below as “Competitors”.  For purposes of this Paragraph,
“Territory” shall mean the United States and Canada. The following companies
(including affiliates and subsidiaries within the same controlled group of
corporations) are “Competitors” in the “Territory” as defined in this paragraph:
W. W. Grainger, Inc. (including Zoro and other divisions), MSC Industrial Direct
Co., Inc., Amazon Supply, Office Depot, Staples, Northern Tool & Equipment
Company, Inc., Uline, Inc., Fastenal Co., HD Supply, Supply Basket, LLC (a/k/a
SupplyBasket.com), Ferguson Enterprises, Inc., McMaster-Carr Supply Company,
National Business Furniture, W.B. Mason and


- 8 -



--------------------------------------------------------------------------------




Webstraurantstore.com. The Employee acknowledges that each of the foregoing
companies is a Competitor and Employee further acknowledges that this list is
not an exclusive list of Competitors and is not intended to limit the generality
of this Paragraph.
(e)    Non-Solicitation of Customers. The Employee acknowledges and agrees that
solely by reason of employment by the Company, Employee has and will come into
contact with some, most or all of the Company’s customers and will have access
to Confidential Information and Trade Secrets regarding the Company’s customers,
as set forth in this Agreement. Consequently, Employee covenants and agrees that
in the event of separation from employment with the Company, whether such
separation is voluntary or involuntary, the Employee will not, for a period of
one (1) year following such separation, directly or indirectly, solicit or
initiate contact with any customer, former customer or prospective customer of
the Company for the purpose of selling industrial products of the type offered
for sale by the Company during the Employee’s employment with the Company. This
restriction shall apply to any customer, former customer or prospective customer
of the Company with whom the Employee had contact or about whom Employee
obtained Confidential Information or Trade Secrets during the last two (2) years
of employment with the Company. For the purposes of this Section 6, “contact”
means interaction between the Employee and the customer or prospective customer
which takes place to further the business relationship, or making sales to or
performing services for the customer or prospective customer on behalf of the
Company.
(f)    Non-Solicitation of Employees. The Employee acknowledges and agrees that
solely as a result of employment with the Company, the Employee will come into
contact with and acquire confidential information regarding some, most or all of
the Company’s employees and consultants. Accordingly, both during the Employee’s
employment and for a period of eighteen (18) months following the cessation of
the Employee’s employment with the Company, whether such cessation of employment
is voluntary or involuntary, the Employee will not, directly or indirectly,
induce or attempt to influence any employee or consultant of the Company to
terminate his or her employment or refrain from providing services to the
Company, or solicit or seek to retain the services of any person employed or
providing services to the Company as an employee or a contractor.
(g)    Restrictions on Employment With Company. The Employee affirms he is not
presently subject to a restrictive covenant or other prior agreement, which
would prohibit or restrict employment with the Company. If the Employee learns
or is advised that he is subject to an actual or alleged restrictive covenant or
other prior agreement, which may prohibit or restrict employment with the
Company, the Employee must notify the Company immediately. The Employee agrees
that he shall not disclose to the Company, use for the Company’s benefit, or
induce the Company to use any trade secret or confidential information he may
possess belonging to any former employer or other third party.
(h)    Non-Disparagement and Protection of Reputation. The Employee shall not,
at any time during or after the Employment Period, make or publish any
derogatory, disparaging or, false, written or oral statements or remarks
regarding the Company, any Systemax Company or any of its affiliates or any
members of their respective boards of directors or managements, or any of their
respective business affairs or performance. During the Employment Period and for
18 months thereafter, the Employee shall not take any action which is intended,
or would reasonably be expected, to harm the reputation of the Company or any of
its affiliates. Nothing herein shall prevent the Employee from making any
truthful statement in connection with any investigation by the Company or any
governmental authority or in any legal proceeding.
(i)    Cooperation; Assistance in Proceedings, Etc. Cooperation. Following
termination of your employment with the Company for any reason, you shall
cooperate with the Company, as reasonably requested by the Company, to effect a
transition of your responsibilities and to ensure that the Company is aware of
all matters being handled by you prior to the Date of Termination. The Company
shall reimburse you for your reasonable out of pocket expenses incurred in
connection with such pre-approved work.] The Employee shall, during and after
his employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall reimburse the Employee for his reasonable expenses incurred in
connection with the foregoing obligations. In addition, if such obligations are
being performed after the


- 9 -



--------------------------------------------------------------------------------




Date of Termination, the Company shall pay for his time spent performing such
obligations on a per diem basis, based upon his Base Salary in effect
immediately prior to the Date of Termination.
(j)    Blue Pencil and Severability. If any provision of this Agreement is held
to be unenforceable, then this Agreement will be deemed amended to the extent
necessary to render the otherwise unenforceable provision, and the rest of this
Agreement, valid and enforceable. If a court declines to amend this Agreement as
provided herein, the invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
provisions, which shall be enforced as if the offending provision had not been
included in this Agreement
(k)    Enforcement of Covenants. The Employee acknowledges and agrees that
compliance with the covenants set forth in this Section 6 of this Agreement is
necessary to protect the business and goodwill of the Company and that any
breach of this Section 6 or any subparagraph hereof will result in irreparable
and continuing harm to the Company, for which money damages may not provide
adequate relief. Accordingly, in the event of any breach or threatened breach of
Section 6 by Employee, the Company and Employee agree that the Company shall be
entitled to seek the following particular forms of relief as a result of such
breach, in addition to any remedies otherwise available to it at law or equity,
specifically injunctions, both preliminary and permanent, enjoining or
restraining such breach or threatened breach. Furthermore, breaches of this
Section 6 shall be subject to Section 7 hereof and the Company’s Clawback Policy
(as defined below).
7.    Conflict of Interest; Ethics Policy; Clawback Policy. The Employee may not
use his position, influence, knowledge of Confidential Information and Trade
Secrets or Company assets for personal gain. Employee is subject in all respects
to the Company’s Code of Ethics and corporate governance policies, as amended
from time to time. In this regard, Employee hereby acknowledges and agrees that
his compensation hereunder is subject to forfeiture and repayment to the Company
in accordance with the Company’s “clawback policy”, as amended from time to
time, as described in its Annual Proxy Statement and which clawback policy is
hereby incorporated by reference herein (the “Clawback Policy”). A direct or
indirect financial interest, including joint ventures in or with a supplier,
vendor or client or prospective client, without disclosure and written approval
from the Chairman is strictly prohibited and constitutes cause for dismissal.
This provision shall not apply in respect of any publicly traded corporation of
which the Employee is less than a one percent (1%) stockholder or with respect
to any financial interest as a result of any investment by the Employee in a
publicly traded mutual fund. Furthermore, the Clawback Policy shall apply to
violations of Section 6 hereof.
8.    Intellectual Property.
(a)    The Employee covenants and agrees that all inventions, improvements,
products, designs, specifications, trademarks, service marks, discoveries,
formulae, processes, software or computer programs, modifications of software or
computer programs, data processing systems, analyses, techniques, trade secrets,
creations, ideas, work product or contributions thereto, and any other
intellectual property, regardless of whether patented, registered or otherwise
protected or protectable, and regardless of whether containing or constituting
Trade Secrets or Confidential Information as defined in Section 6 hereof
(referred to collectively as “Intellectual Property”), that were conceived,
developed or made by Employee during employment by the Company, including
Intellectual Property related to the sale of computer, consumer electronic and
industrial products (the “Proprietary Interests”), shall belong to and be the
property of the Company.
(b)    The Employee further covenants and agrees that he will: (i) promptly
disclose such Intellectual Property to the Company; (ii) assign to the Company,
without additional compensation, the entire rights to Intellectual Property for
the United States and all foreign countries; (iii) execute assignments and all
other papers and do all acts necessary to carry out the above, including
enabling the Company to file and prosecute applications for, acquire, ascertain
and enforce in all countries, letters patent, trademark registrations and/or
copyrights covering or otherwise relating to Intellectual Property and to enable
the Company to protect its proprietary interests therein; and (iv) give
testimony, at the Company’s expense, in any action or proceeding to enforce
rights in the Intellectual Property.
(c)    The Employee further covenants and agrees that the Company shall be
entitled to shop rights with respect to any Intellectual Property conceived or
made by him during employment with the Company that is not


- 10 -



--------------------------------------------------------------------------------




related in any manner to the Proprietary Interests but which was conceived or
made on the Company’s time or with the use of the Company’s facilities or
materials.
(d)    The Employee further covenants and agrees that it shall be conclusively
presumed as against him that any Intellectual Property related to the
Proprietary Interests described by the Employee in a patent, service mark,
trademark, or copyright application, disclosed by the Employee in any manner to
a third person, or created by the Employee or any person with whom he has any
business, financial or confidential relationship, within one (1) year after
cessation of his employment with the Company, was conceived or made by the
Employee during the period of employment by the Company and that such
Intellectual Property be the sole property of the Company.
9.        Withholding. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
the Employee or his estate or beneficiaries shall be subject to the withholding
of such amounts relating to taxes as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation. In lieu of
withholding such amounts, in whole or in part, the Company may, in its sole
discretion, accept other provisions for payment of taxes and withholding as
required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold have been satisfied.
10.        Notices. Any and all notices required in connection with this
Agreement shall be deemed adequate y given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, or (b)
sent by facsimile, provided a hard copy is mailed on that date to the party for
whom such notices are intended. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
personally delivered or delivered to the address required by this Agreement; (b)
the date delivery shall have been refused at the address' required by this
Agreement; (c) with respect to notices sent by mail or overnight courier, the
date which is 24 hours after the mailing date; or (d) with respect to a
facsimile, the date on which the facsimile is sent and receipt of which is
confirmed. Any and all notices referred to in this Agreement, or which either
party desires to give to the other, shall be addressed to his residence in the
case of the Employee, or to its principal office in the case of the Company, to
the attention of its Chairman.
11.        Indemnification; D&O Insurance. The Employee shall be entitled to be
indemnified and insured by the Company against liability and expense relating to
his employment to the same extent and subject to the same conditions and
limitations as all other executive officers of the Company in accordance with
and as authorized by the Company’s Certificate of Incorporation, by-laws, Board
of Directors resolutions and applicable law.
12.        Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements, written or oral, between them as to such subject matter.
This Agreement may not be amended, nor may any provision hereof be modified or
waived, except by an instrument in writing and signed by the Employee and the
Company.
13.        Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York, without regard to the conflicts of law rules thereof
14.        Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
15.        Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement
16.        Waivers. No waiver by either party of any breach or non-performance
of any provision or obligation of this Agreement shall be deemed to be a waiver
of any preceding or succeeding breach of the same or any other provision of this
Agreement.
17.        Section 409A. The Company makes no representations or warranties
regarding the tax implications of the compensation and benefits to be paid to
the Employee under this Agreement, including, without


- 11 -



--------------------------------------------------------------------------------




limitation, under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and applicable administrative guidance and regulations (“Section
409A”). It is the intention of the parties hereto that payments under this
Agreement be interpreted to be exempt from or in compliance with Section 409A
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A. To the extent
any payments of money or other benefits due to the Employee under this Agreement
could cause the application of an acceleration or additional tax under Section
409A, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A, or otherwise such
payments or other benefits shall be restructured, to the extent possible, in a
manner determined by the Company that does not cause such acceleration or
additional tax. All references in this Agreement to the termination of the
Employee’s employment shall mean his separation from service within the meaning
of Section 409A. With respect to any payments due to the Employee as a result of
the termination of his employment, if necessary to comply with Section 409A, and
if the Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, such payments
shall be made as follows: (i) no payments shall be made for a six-month period
following the date of termination and (ii) an amount equal to the aggregate sum
that would have been otherwise payable during the initial six-months period
shall be paid in a lump sum six (6) months plus one (1) day following the date
of termination. With respect to any reimbursements under this Agreement, such
reimbursement shall be made on or before the last day of the Employee’s taxable
year following the taxable year in which the expense was incurred by the
Employee. The amount of any expenses eligible for reimbursement or the amount of
any in-kind benefits provided, as the case may be, under this Agreement during
any calendar year shall not affect the amount of expenses eligible for
reimbursement or the amount of any in-kind benefits provided during any other
calendar year. The right to reimbursement or to any in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit. Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A.
18.        Section 280G. Notwithstanding any provision of this Agreement, if any
portion of the payments or benefits under this Agreement, or under any other
agreement with the Employee or plan of the Company or its affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this Paragraph 18, result in the imposition on the Employee of an
excise tax under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments to be made to the Employee shall either be (i) delivered in full, or
(ii) delivered in such amount so that no portion of such Total Payments would be
subject to the Excise Tax, whichever of the foregoing results in the receipt by
the Employee of the greatest benefit on an after-tax basis (taking into account
the applicable federal, state and local income taxes and the Excise Tax). The
determination required by this Paragraph 18 shall be made by the Company in its
reasonable determination and in reliance on its tax advisors.
19.        Assignment and Transfer. This Agreement shall inure to the benefit of
and be enforceable by, and may be assigned by the Company without the Employee’s
consent to, any affiliate or purchaser of all or substantially all of the
Company’s business or assets, any successor to the Company or any assignee
thereof (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Employee’s rights and obligations under this Agreement shall not
be transferable by him by assignment or otherwise, and any purported assignment,
transfer or delegation thereof shall be void; provided, however, that if
Employee shall die, all amounts then payable to him hereunder shall be paid in
accordance with the terms of this Agreement to his estate or beneficiary as
applicable.
20.         Offset of Payments. You authorize the Company, where permitted by
applicable law and Section 409A of the Code, to offset any payment the Company
owes you by the amount determined by the Company to be owed by you to the
Company.


- 12 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above .
 
SYSTEMAX INC.


By: /s/ Eric Lerner
  Name: Eric Lerner
Title: Senior Vice President


 
/s/ Barry Litwin
Barry Litwin








EXHIBIT A
RELEASE AND WAIVER

THIS RELEASE AND WAIVER (this “Release”) is made and entered into as of
_________________ ____, 20__, by and between SYSTEMAX, INC. (the “Company”) and
__________________ (the “Employee”).
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.Termination of Employment. The Employee and the Company agree that the
Employee’s employment with the Company terminated effective _______________.
2.Release. In consideration of the payments and benefits to be made by the
Company to the Employee in Section 4(e) of that certain Employment Agreement
entered into by and between the Company and the Employee dated as of
______________ __, 20__ (the “Employment Agreement”), the Employee, with full
understanding of the contents and legal effect of this Release and having the
right and opportunity to consult with his counsel, hereby releases and
discharges the Company, its affiliates and its and their shareholders, members,
partners, officers, directors, supervisors, managers, employees, agents,
representatives, attorneys, parent companies, divisions, subsidiaries and
affiliates, and all related entities of any kind or nature, and its and their
predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “Company Released Parties”) of and from any and all claims,
actions, causes of action, grievances, suits, charges, or complaints of any kind
or nature whatsoever, that he ever had or now has, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy, arising prior to the execution of this
Release; provided, however, and subject to Section 3 below, the Release is not
intended to and does not limit the Employee’s right to file a charge or
participate in an investigative proceeding of the EEOC or another governmental
agency. Without limiting the generality of the foregoing, it being the intention
of the parties to make this Release as broad and as general as the law permits,
this Release specifically includes any and all subject matters and claims
arising from any alleged violation by the Released Parties under the Age
Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1866, as amended by the
Civil Rights Act of 1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as
amended; the Employee Retirement Income Security Act of 1974, as amended; and
other similar state or local laws; the Americans with Disabilities Act; the
Worker Adjustment and Retraining Notification Act; the Equal Pay Act; Executive
Order 11246; Executive Order 11141; and any other statutory claim, employment or
other contract or implied contract claim, claim for equity in the Company, or
common law claim for wrongful discharge, breach of an implied covenant of good
faith and fair dealing, defamation, or invasion of privacy arising out of or
involving his employment with the Company, the termination of his employment
with the Company, or involving any continuing effects of his employment with the
Company or termination of employment with the Company; provided, however, that
nothing herein waives or releases the Employee’s rights to (i) any payments or
benefits the Company is required to pay or provide pursuant to Section 4(e) of
the Employment Agreement; (ii) the Employee’s rights with respect to any
outstanding vested equity awards in the Company; and (iii) the Employee’s rights
to indemnification under Section 11 of the Employment Agreement.
1.    Covenant Not to Sue. The Employee agrees not to bring, file, charge,
claim, sue or cause, assist, or permit to be brought, filed, charged or claimed
any action, cause of action, or proceeding regarding or in any way related to
any of the claims released in Section 2 hereof, and further agrees that this
Release is, will constitute and may be pleaded as, a bar to any such claim,
action, cause of action or proceeding. If the Employee files a charge or
participates in an investigative proceeding of the EEOC or another governmental
agency, or is otherwise made a party to any proceedings described in Section 2
hereof, the Employee will not seek and will not accept any personal equitable or
monetary relief in connection with such charge or investigative or other
proceeding; provided, however, that this Release does not limit the Employee’s
right to receive an award for information provided to any governmental agencies
under any whistleblower program. The Employee further understands that this
Release does not limit his ability to communicate with any governmental agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any governmental agencies, including providing documents or other
information, without notice to the Company.
2.    Severability. If any provision of this Release shall be found by a court
of competent jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be construed and/or modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or
shall be deemed excised from this Release, as the case may require, and this
Release shall be construed and enforced to the maximum extent permitted by law,
as if such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
this Release so that, once modified, this Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.
3.    Waiver. A waiver by the Company of a breach of any provision of this
Release by the Employee shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Employee. No waiver shall be valid
unless in writing and signed by an authorized officer of the Company.
4.    Representation. The Employee hereby agrees that this Release is given
knowingly and voluntarily and acknowledges that:
(a)    this Release is written in a manner understood by the Employee;
(b)    this Release refers to and waives any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended;
(c)    the Employee has not waived any rights arising after the date of this
Release; and
(d)    the Employee has been advised to consult with an attorney prior to
executing this Release.
5.    Consideration and Revocation. The Employee is receiving this Release on
___________________, 20__, and the Employee shall be given twenty-one (21) days
from receipt of this Release to consider whether to sign this Release. The
Employee shall have seven (7) days following execution to revoke this Release in
writing to the Chairman of the Company, and this Release shall not take effect
until those seven (7) days have ended.
6.    Amendment. This Release may not be altered, amended, or modified except in
writing signed by both the Employee and the Company.
7.    Binding Effect; Assignment. This Release and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties and their respective successors, heirs, representatives and
permitted assigns. Neither party may assign its respective interests hereunder
without the express written consent of the other party.
8.    Applicable Law. All questions concerning the construction, validity and
interpretation of this Release and the performance of the obligations imposed by
this Release shall be governed by the internal laws of the State of New York
applicable to agreements made and wholly to be performed in such state without
regard to conflicts of law provisions of any jurisdiction and any court action
commenced to enforce this Release shall have as its sole and exclusive venue the
state or federal courts located in _____________, New York. If any action is
necessary to enforce or interpret any of the terms of this Release, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
9.    Execution of Release. This Release may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Release.
PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.
If the Employee signs this Release less than twenty-one (21) days after he
receives it from the Company, he confirms that he does so voluntarily and
without any pressure or coercion from anyone at the Company.






IN WITNESS WHEREOF, the parties have executed this Release and Waiver as of the
date first stated above.
SYSTEMAX INC.
By: ____________________________
Name: _________________________
Its: ____________________________


Employee:
________________________________
[EMPLOYEE]




- 13 -

